MEMORANDUM OPINION
SWEET, District Judge.
Defendant Jose Robles (“Robles”) has timely moved under Fed.R.Crim.P. 35 to reduce his two-year sentence imposed on October 9, 1986 as punishment for the distribution of cocaine.
The principal ground for this application is the physical and mental condition of Robles’ seventy-seven year old mother, who it is alleged was dependent upon her fifty-nine year old son and has suffered as a result of his absence.
Assuming the truth of the letter from Robles’ sister, the sad and harsh reality is that the innocent members of a defendant’s family suffer from his crimes and their consequent punishment as much, or perhaps in this case, even more than the defendant.
The motion is denied.
IT IS SO ORDERED.